             Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 1 of 11 Page ID #:24
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (USAO rev. 12/20)             ☐ Original     ☐ Duplicate Original



                                             UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                    Central District of California

                         In the Matter of the Search of                             )
                 (Briefly describe the property to be searched or identify the      )
                                 person by name and address)                        )      Case No. 2:21-mj-2443
          The premises located at 15935 Meadowside Street,                          )
          La Puente, California, 91744-1654 (the “SUBJECT                           )
          PREMISES”), as described in Attachment A                                  )
                                                                                    )
                                                                                    )

                WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

       Such affidavit(s) or testimony are incorporated herein by reference.

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
            in the daytime 6:00 a.m. to 10:00 p.m.                      at any time in the day or night because good cause has been established.
       You must give a copy of the warrant and a receipt for the property taken to the person from whom, or from whose
premises, the property was taken, or leave the copy and receipt at the place where the property was taken.


        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.



Date and time issued:
                                                                                                               Judge’s signature

City and state:              Los Angeles, CA                                               Hon. Margo A. Rocconi, US Magistrate Judge
                                                                                                             Printed name and title


AUSA: Aaron Frumkin – 213-590-8180
              Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 2 of 11 Page ID #:25
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.: 2:21-mj-2443                    Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                 Executing officer’s signature


                                                                                                    Printed name and title
Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 3 of 11 Page ID #:26




                               ATTACHMENT A

PREMISES TO BE SEARCHED

      The SUBJECT PREMISES is located at 15935 Meadowside Street,

La Puente, California 91744-1654.        The SUBJECT PREMISES is a

one-story, single family residential structure with a cream-

colored stucco exterior and gray shingle roof.          The front entry

door of the residence faces South.        The premises has a detached

garage structure with a light blue-colored exterior and gray

shingle roof.     The front of the premises is bordered by a

scalloped, block wall with red tiles lining the top of the wall.

Beyond the front wall is a mailbox bearing the numbers “15935”

and the numbers “15935” are painted on the curbing just below

the mailbox.    The warrant extends to the entirety of the SUBJECT

PREMISES, including the residence, all rooms, attics, basements,

garages, storage areas, safes, containers, trash areas, trash

containers, and surrounding areas, and to all buildings,

structures, vehicles, and appurtenances on the curtilage of the

SUBJECT PREMISES.




                                     i
Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 4 of 11 Page ID #:27




                               ATTACHMENT B

I.    ITEMS TO BE SEIZED

      1.    The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. § 371

(conspiracy), 18 U.S.C. § 1030(a)(2)(C) (computer fraud), and 18

U.S.C. § 1028A(a)(1) (aggravated identity theft), namely:

            a.    Any and all records, notes, documents, and

materials related to celebrities and individuals not obviously

affiliated with the SUBJECT PREMISES, to include, but not

limited to, Victim #1.      Such records include personally

identifying information, such as date of birth and social

security number; contact information, such as addresses,

telephone numbers, email addresses, or online accounts;

photographs in any format; and videos in any format.

            b.    For the period from September 1, 2014, through

the present, any and all records, documents, images, logs,

programs, applications, and materials related to email and

iCloud accounts accessed from the SUBJECT PREMISES.

            c.    For the period from September 1, 2014, to the

present, any and all records, documents, images, logs, programs,

applications, and materials related to "phishing," password

resetting, hacking of email, iCloud or other online accounts, or

e-mail forwarding, including, but not limited to, access to the

following accounts: davidchi205@gmail.com;

applebackupicloud@gmail.com; and backupagenticloud@gmail.com.

            d.    For the period from September 1, 2014, to the

present, any and all records, documents, images, logs, programs,
                                     i
Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 5 of 11 Page ID #:28




applications, and materials related to the sharing,

distribution, posting or selling of personally identifying

information, contact information, photographs or videos of

celebrities or other individuals not affiliated with the SUBJECT

PREMISES.

            e.         Any digital device used to facilitate the above

listed violations (and forensic copies thereof).

            f.         With respect to any digital device used to

facilitate the above-listed violations or containing evidence

falling within the scope of the foregoing categories of items to

be seized:

                  i.        evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.        evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

             iii.           evidence of the attachment of other devices;

evidence of counter-forensic programs {and associated data) that

are designed to eliminate data from the device;

                 iv.        evidence of the times the device was used;


                                       ii
Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 6 of 11 Page ID #:29




               v.      passwords, encryption keys, and other access

devices that may be necessary to access the device;

              vi.      applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

             vii.      records of or information about Internet

Protocol addresses used by the device;

            viii.      records of or information about the device's

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.    As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

      3.    As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including cent al processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; peripheral input/output devices, such

as keyboards, printers, scanners, plotters, monitors, and drives

intended for removable media; related communications devices,
                                    iii
Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 7 of 11 Page ID #:30




such as modems, routers, cables, and connections; storage media,

such as hard disk drives, floppy disks, memory cards, optical

disks, and magnetic tapes used to store digital data (excluding

analog tapes such as VHS); and security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.        In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

                a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location. The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant. The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

                b.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

           i.        The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized. The search team may also search for and
                                     iv
Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 8 of 11 Page ID #:31




attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

        ii.        The search team may use tools to exclude normal

operating system files and standard third-party software that do

not need to be searched.

              c.   The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

              d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

              e.   If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data and may

access such data at any time.

              f.   If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

              g.   The government may also retain a digital device

if the government, prior to the end of the search period,
                                     v
Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 9 of 11 Page ID #:32




obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

            h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      5.    The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

      6.    In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

            a.    Any digital device capable of being used to

commit, further, or store evidence of the Subject Offenses

listed above;

            b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;
                                     vi
Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 10 of 11 Page ID #:33




            c.    Any magnetic, electronic, or optical storage

 device capable of storing digital data;

            d.    Any documentation, operating logs, or reference

 manuals regarding the operation of the digital device or

 software used in the digital device;

            e.    Any applications, utility programs, compilers,

 interpreters, or other software used to facilitate direct or

 indirect communication with the digital device;

            f.    Any physical keys, encryption devices, dongles,

 or similar physical items that are necessary to gain access to

 the digital device or data stored on the digital device; and

            g.    Any passwords, password files, biometric keys,

 test keys, encryption codes, or other information necessary to

 access the digital device or data stored on the digital device.

      7.    During the execution of this search warrant, law

 enforcement is permitted to: (1) depress the thumb and/or

 fingers of HAO KUO CHI onto the fingerprint sensor of the device

 (only when the device has such a sensor), and direct which

 specific finger(s) and/or thumb(s) shall be depressed; and (2)

 hold the device in front of HAO KUO CHI’S face with HAO KUO

 CHI’s eyes open to activate the facial-, iris-, or retina-

 recognition feature, in order to gain access to the contents of

 any such device.

      8.    The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not


                                     vii
Case 2:21-mj-02443-DUTY Document 1-1 Filed 05/18/21 Page 11 of 11 Page ID #:34




 apply to any search of digital devices pursuant to any other

 court order.




                                    viii
